Citation Nr: 0532205	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 
1, 1997 for the grant of a 30 percent evaluation for 
schizophrenia.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
malignant melanoma.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
thrombophlebitis.

6.  Entitlement to service connection for conjunctivitis, 
keratitis, and corneal opacities; catarrhal fever; scars 
in the lungs and bronchitis; squamous cell carcinoma; and 
chronic laryngitis with choking and speech problems.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1944 to July 
1946 and from September 1948 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The veteran, at his request, was scheduled for a hearing 
before the undersigned Veterans Law Judge in May 2005.  He 
failed to report for the hearing and did not thereafter 
request that it be rescheduled.

The Board observes that in a December 1999 rating decision, 
the RO denied entitlement to service connection for 
conjunctivitis, keratitis, and corneal opacities; catarrhal 
fever; scars in the lungs and bronchitis; squamous cell 
carcinoma; and chronic laryngitis with choking and speech 
problems.  The veteran submitted a timely notice of 
disagreement with that rating decision in August 2000.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  The veteran submitted a claim for an increased rating for 
his service connected schizophrenic reaction in August 1997.

3.  The RO denied entitlement to service connection for COPD, 
melanoma, and thrombophlebitis in a May 1995 rating decision.  
The veteran did not appeal.

4.  The evidence received since the RO's May 1995 rating 
decision is cumulative or redundant of the evidence 
previously of record or is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claims.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).

2.  The criteria for an effective date prior to August 1, 
1997, for the grant of a 30 percent evaluation for 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400 (2005).

3.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
COPD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

4.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
melanoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

5.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
thrombophlebitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
August 1997, before the enactment of the VCAA.  

With respect to the notification provisions of the VCAA, the 
Court in Pelegrini II held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the appellant's claim, he was informed of 
the evidence necessary to substantiate it.  A Statement of 
the Case, issued in December 1999, provided notice to the 
veteran of the evidence necessary to support his claim.  A 
supplemental statement of the case dated in February 2005 
also provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefits sought.  Moreover, letters dated in 
October 1997, October 1998, March 1999, and June 2003 also 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence in support of it.  Specifically, the June 2003 
letter instructed the veteran regarding the various types of 
evidence necessary to substantiate his claims.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  In addition, 
identified VA treatment records have been obtained and 
associated with the record.  Records from the Social Security 
Administration have also been obtained.  The veteran was 
scheduled for a hearing before the undersigned, but failed to 
report.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Regarding the veteran's claim for an effective date earlier 
than August 1, 1997 for the grant of a 30 percent evaluation 
for schizophrenia, the Board notes that the increased 
evaluation was granted in a rating decision of December 1999.  
The veteran responded with a notice of disagreement 
pertaining to the effective date of the award.  

Board notes that Huston v. Principi, 17 Vet.App. 195 (2003) 
was issued on July 11, 2003.  In that decision, the Court of 
Appeals for Veterans Claims (Court) found that VA failed to 
meet the requirements of 38 U.S.C.A. § 5103(a) in neglecting 
to provide the veteran with specific notice that met the 
standard established by section 5103(a) and 38 C.F.R. § 
3.159(b) as to his direct-appeal earlier effective date (EED) 
claim.  In Huston, as in the case present, the issue of an 
EED was raised in the notice of disagreement (NOD).

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8- 
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a notice of disagreement.  GC held that the notice 
requirements of 38 U.S.C.A. § 5103(a) did not apply.

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs. 38 
C.F.R. § 19.5 (2004).  Therefore, because of this recent GC 
opinion, the holding in Huston is not applicable in this 
case.

With respect to the veteran's petition to reopen his claims 
of entitlement to service connection for COPD, malignant 
melanoma and thrombophlebitis, the Board observes that the 
new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Because the appellant's claim to reopen was 
received in August 1997, the amended regulations are not for 
application.

Analysis

Service Connection for PTSD and Earlier Effective Date for 
the Grant of a 30 Percent Evaluation for Schizophrenia

The veteran's service medical records indicate that he was 
diagnosed with chronic, moderate anxiety reaction.  A medical 
board recommended that the veteran be discharged on a 
certificate of disability.  

Service connection was granted for anxiety reaction in August 
1949.  The record contains the reports of numerous VA 
psychiatric examinations subsequent to the grant of service 
connection.  

In June 1994, the veteran submitted a claim for Mustard Gas 
exposure during boot camp in 1944.  He stated that he had 
been advised by personnel at the Phoenix VA Medical Center 
(VAMC) to file an amended claim.  The veteran did not mention 
his service connected psychiatric disorder or PTSD, and did 
not indicate an intent to seek an increased rating for his 
service connected psychiatric disorder.

The veteran telephoned the Walla Walla VAMC in July 1997, 
indicating that he was experiencing increased stress, with 
difficulty sleeping and depression.  An August 1, 1997 VA 
mental health intake note indicates a history of psychosis 
and PTSD with dissociation.  

In August 1998 the veteran submitted a claim for various 
issues, to include an increased rating for his psychiatric 
disorder.  The RO issued a rating decision in June 1998 
which, in pertinent part, denied an increased rating for 
schizophrenia and denied service connection for PTSD.

The RO received treatment records from the Walla Walla VAMC 
in November 1998.  Those records include a December 1997 
treatment note indicating an initial impression of PTSD.  A 
January 1998 mental health note shows a diagnostic impression 
of PTSD by history.  A subsequent January 1998 note indicates 
diagnoses of psychosis not otherwise specified and dysthymia.  
A March 1998 note indicates the same diagnoses.  A September 
1998 note indicates rule out PTSD with dissociation.  

The veteran was psychiatrically hospitalized at a VA facility 
in November 1998.  The discharge summary indicates that the 
veteran did not appear to meet the diagnostic criteria for 
PTSD.  The veteran was noted, however, to exhibit quite a bit 
of anxiety associated with obsessional thinking.  The 
discharge diagnoses were adjustment disorder with anxiety and 
delusional disorder.  A subsequent November 1998 outpatient 
note indicates diagnoses of psychosis not otherwise specified 
and delusional disorder.  A March 1999 outpatient note shows 
an assessment of schizophrenia and psychosis not otherwise 
specified.

A VA psychological examination was conducted in September 
1999.  The examiner noted that the veteran was a World War II 
noncombat veteran.  The veteran reported that he had worked 
over 20 jobs over the years, and that he had been unemployed 
and in receipt of Social Security Administration benefits 
since 1977, as a result of physical and psychiatric 
disabilities.  He presented with complaints of having been 
exposed to Mustard Gas in service.  He stated that he heard 
voices and smelled things that weren't really present.  He 
related his belief that there was a plot against him, and 
that his record had been manipulated.  He indicated that he 
had taken psychotropic medications in the past, but had 
discontinued them.  He discussed his physical disabilities.  
The veteran endorsed symptoms of depression consisting of 
chronically dysphoric mood, low energy, sleep disturbance, 
and recurrent thoughts of death.  On mental status 
examination, the veteran was oriented, except to the purpose 
of the evaluation.  The veteran admitted to suffering from 
ongoing difficulties with auditory and olfactory 
hallucinations as well as persecutory delusions.  He admitted 
to thinking about death frequently.  The examiner concluded 
that the veteran met the diagnostic criteria for psychotic 
disorder not otherwise specified, but not for schizophrenia.  
He also indicated that the veteran met the criteria for 
dysthymic disorder.  The diagnoses were psychotic disorder 
not otherwise specified and dysthymic disorder.

A May 2001 psychological consultation report indicates 
diagnoses of psychological adjustment disorder with depressed 
mood, personality disorder not otherwise specified, and 
relational issues related to psychological and health 
concerns.

On VA psychological examination in December 2001, the 
veteran's history was reviewed, to include previous 
psychiatric diagnoses.  On mental status examination, the 
veteran was tearful as he discussed his belief that he had 
been severely wronged by government officials who had not 
acknowledged his exposure to Mustard Gas.  He endorsed a 
history of auditory hallucinations.  He suggested that he was 
terrified by his experience with Mustard Gas.  He was quite 
focused on his treatment at the hands of government 
officials.  The examiner noted that while the veteran's 
recall for exposure to Mustard Gas would potentially meet 
criteria for potential development of PTSD, the veteran 
denied signs of PTSD on examination.  He indicated that the 
veteran denied nightmares regarding the claimed event, and 
that he was able to feel close to people.  He also noted that 
the veteran did not display or report signs of startle 
reflex.  The diagnostic impression was psychotic disorder not 
otherwise specified and dysthymic disorder.

A VA outpatient treatment note dated in March 2002 indicates 
an impression of paranoid disorder.  The same diagnosis is 
noted in February 2003 and May 2003 treatment notes.  

An additional VA psychological examination was carried out in 
March 2003.  The veteran was noted to be a vague and 
inconsistent historian, being suspicious and paranoid.  He 
indicated his belief that his medical records were edited to 
ensure that his service connected evaluation was lower than 
it should be.  On mental status examination the veteran's 
social manner was marked by anxiety and suspicion.  He 
endorsed auditory hallucinations.  Cognitive functioning 
revealed evidence of psychotic distraction.  The examiner 
remarked that the veteran was isolated except for his 
relationship with his wife.  The diagnostic impression was 
paranoid schizophrenia.  

	PTSD

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  In the 
present case, VA treatment records show an initial impression 
of PTSD in December 1997, and an impression of PTSD by 
history in January 1998.   
While the veteran was psychiatrically hospitalized in 
November 1998, it was specifically determined during that 
hospitalization that he did not meet the criteria for PTSD.  
Subsequent records, to include the reports of three 
comprehensive VA psychological evaluations, do not indicate 
diagnoses of PTSD, but of psychotic and mood disorders.  
Absent a current diagnosis of PTSD, service connection for 
that disability cannot be granted.  Accordingly, the 
veteran's claim must fail because the preponderance of the 
evidence establishes that he does not currently have PTSD.

	Earlier Effective Date

The veteran maintains that an effective date earlier than 
August 1, 1997 should be established for the grant of a 30 
percent evaluation for his service-connected schizophrenia.  
Specifically, he argues that he submitted a claim for 
increase in 1994.


38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 provide, in 
pertinent part, that the effective date of an award based on 
a claim for increase of compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the effective date 
of the award is the date of receipt of the claim.

Where it is factually ascertainable that an increase in 
disability occurred within one year previous to the date the 
claim was received, the effective date of increase in 
compensation will be the date that it became factually 
ascertainable that the increase had occurred.  Where it is 
not factually ascertainable that there was increase in 
disability within one year previous to the date the claim was 
received, the earliest possible effective date is the date 
the claim was received.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 
126 (1997).

Once a formal claim for pension or compensation has been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of an outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits or an informal claim 
to reopen.  Provided, the medical reports relate to 
examination or treatment of a disability for which service-
connection has previously been established.  38 U.S.C.A. § 
501(a); 38 C.F.R. § 3.157(b)(1).

The record reflects that in a December 1999 rating decision, 
the RO increased the evaluation for the veteran's service 
connected psychiatric disorder from 10 to 30 percent, 
effective October 9, 1997.  In an October 2001 rating 
decision, the RO determined that an effective date of August 
1, 1997 was appropriate, based on the veteran's medical 
records which showed that he was seen at a VA mental health 
clinic on that date.

The Board acknowledges that the veteran submitted a claim of 
entitlement to service connection for mustard gas exposure in 
June 1994.  However, that communication did not indicate that 
the veteran also sought an increased rating for his service-
connected schizophrenia.  The first evidence that the veteran 
desired an increased rating is found in his August 11, 1998 
statement which clearly indicates that he wished to seek an 
increased rating for his service connected schizophrenic 
reaction.  The RO appropriately treated the VA medical record 
dated August 1, 1997 as an informal claim for increase 
pursuant to 38 C.F.R. § 3.157(b)(1), and established the 
effective date of the 30 percent evaluation accordingly.  It 
is not otherwise factually ascertainable that there was 
increase in disability within one year previous to August 
1997, the date the veteran's claim for increase was received.  
Therefore, the Board concludes that an effective date earlier 
than August 1, 1997 for the grant of a 30 percent evaluation 
for schizophrenia is not warranted.


New and Material Evidence

As noted previously, the RO denied service connection for 
COPD, malignant melanoma, and thrombophlebitis in a rating 
decision of May 1995.  The RO determined that there was no 
evidence of full body exposure to Mustard Gas as required by 
the regulation, and that although the record indicated that 
the veteran had been treated for COPD, melanoma and 
thrombophlebitis, there was no indication that such diagnoses 
were related to Mustard Gas exposure or any other incident of 
service.

Of record at the time of the RO's May 1995 rating decision 
were the veteran's service medical records.  They show that 
the veteran was diagnosed with catarrhal fever in February 
1945, after being seen for chills, fever and sore throat.  
The diagnosis was subsequently changed to tonsillitis.  The 
veteran's lungs were clear at the time of treatment.  
Catarrhal fever was diagnosed in October 1945, when the 
veteran complained of fever, cough, low back pain, rhinorrhea 
and general malaise.  A July 1946 chest X-ray was negative.  
A January 1949 chest X-ray revealed normal pulmonary fields. 

Also of record at the time of the RO's May 1995 rating 
decision were VA treatment records dating to 1951.  A March 
1951 X-ray report indicates that the veteran's lung fields 
were clear, and there were no areas of infiltration or 
consolidation.  There was no evidence of pleural reaction or 
effusion.  An April 1954 chest X-ray was normal, as an X-ray 
taken in October 1962.

VA treatment records dated in August 1978 indicate a 
diagnosis of chronic thrombophlebitis.    

A letter from a private physician, dated in October 1978, 
indicates that the veteran had been unable to work since 
August 1978 due to pain and swelling in his legs.  On 
examination the veteran reported that he had suffered from a 
productive cough since 1963, which he attributed to exposure 
to chemicals in the military.  The physician indicated that 
while the veteran had some minimal edema of the lower 
extremities, there were not other objective findings 
consistent with chronic venous insufficiency.  The diagnoses 
were history of recurrent thrombophlebitis, pain and swelling 
of the right leg, rule out chronic venous insufficiency.

An undated physician's statement received by VA in February 
1979 indicates a diagnosis of venous stasis with post 
phlebitic syndrome with consequent ulceration.

A VA hospitalization report dated in July 1981 indicates that 
the veteran was treated for thrombophlebitis of the left 
popliteal vein.  He was hospitalized from April to May 1984 
for chronic venous insufficiency with stasis ulcers of the 
left leg.  Chronic venous insufficiency was again noted in 
October 1985.  A February 1987 treatment note indicates a 
history of recurrent pulmonary emboli.

The veteran was hospitalized at a VA facility in January 1990 
for atypical chest pain.  Secondary diagnoses included 
chronic thrombophlebitis and COPD.  

In September 1993, the veteran underwent a biopsy of his left 
lateral upper arm, and was found to have malignant melanoma.

A September 1993 VA outpatient treatment note indicates the 
veteran's report that he was used in gas experiments and 
subsequently hospitalized during boot camp.  

In an August 1994 statement, the veteran maintained that he 
had been exposed to gas at Sampson Naval Training Station in 
late 1944 or early 1945.  He stated that he was put into a 
room with no mask and gas was turned on.  He indicated that 
he choked and wound up in the hospital for 10 days with 
blisters on his skin and in his mouth.  He related that he 
had bad nasal discharge and cough for some time after this 
exposure.

The veteran submitted his application to reopen his claims in 
August 1997.  He stated that he had been exposed to some type 
of gas in service.  

The evidence received subsequent to the veteran's petition to 
reopen includes a December 1997 statement indicating that he 
did not know what type gas he was exposed to in service.  He 
reiterated that he had been hospitalized at Sampson after 
having been exposed.  

The RO also obtained private treatment records from the 
1960s, including a report from Corning Hospital indicating 
that the veteran was seen for chest pain and  showing no 
discrete active pulmonary parenchymal process.  The veteran 
was also seen at Arnot-Ogden Memorial Hospital in April 1964 
for chest pain.  Electrocardiograms were within normal 
limits, and the diagnosis was atherosclerotic heart disease.  
An August 1977 report from St. Peter's Hospital shows a 
diagnosis of thrombophlebitis of the right leg.  

Subsequent VA medical records show treatment for the 
veteran's claimed disabilities but do not discuss their 
etiology.  

In a May 1999 letter, the veteran listed the ailments he 
maintained were caused by gas exposure during service.  He 
argued that his long-term health effects were due to exposure 
in service.  He suggested that government secrecy had kept 
him from proving participation in gas experiments.  

In February 2000 the veteran pointed to his diagnosis in 
service with catarrhal fever and argued that his symptoms 
were the result of full body exposure to mustard gas.  

In February 2001, the veteran submitted various materials, to 
include duplicate copies of medical records and copies of VA 
fact sheets, with hand written notes attached.

In a June 2001 statement the veteran suggested that his 
claimed exposure to gas and subsequent illnesses had been 
covered up in order to avoid paying him benefits.  He argued 
that material facts of record had been overlooked in the 
adjudication of his claims.

In a July 2003 letter the veteran again argued that the 
government had endeavored to cover up his exposure to gas 
during service.  He pointed to various records that he felt 
support his claims.  

A VA examination was conducted in August 2003.  The veteran 
reported that he smoked for a period of time from age 18 to 
36 and that he stopped when he had deep venous thrombosis in 
1963.  He stated that he had been on blood thinner since that 
time.  He indicated that he had been diagnosed with COPD in 
1994 and that he did have home oxygen for exercise.  
Diagnoses included chronic venous insufficiency without 
current ulcers.  The examiner indicated that it was not 
possible to link the diagnosis to the veteran's military 
service, noting that according to the veteran's report, the 
onset was in the mid-1960s.  He concluded that the veteran's 
COPD was more probably than not related to his tobacco use.  
X-rays revealed no evidence of acute cardiopulmonary 
abnormality.  Minimal linear opacity in the left lung base 
suggested scarring or atelectasis.  

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent medical evidence added to the record since the 
RO's May 1995 rating decision includes further post-service 
evidence of COPD, melanoma, and thrombophlebitis.  However, 
none of this evidence suggests that these claimed 
disabilities are related to gas exposure or asbestos 
exposure, or otherwise originated in or increased in severity 
during the veteran's period of military service.  In fact, 
the evidence obtained since the May 1995 rating decision does 
not address the etiology of the disabilities at issue here.  
Accordingly, this evidence is not material.

The veteran's statements have also been added to the record 
but they are essentially cumulative in nature since the 
evidence previously of record included the veteran's claims 
of chemical exposure during service and his belief that such 
exposure had caused his various health problems.  The veteran 
continues to allege that his COPD, melanoma, and 
thrombophlebitis are related to chemical or gas exposure 
during service; however, the RO rejected that argument in its 
May 1995 rating decision.  
Therefore, the veteran's statements are not so significant 
alone or in the context of the evidence previously of record 
that they must be considered to fairly consider the merits of 
the claim.  Accordingly, the Board also finds that the 
veteran's statements are not material.

In light of the above discussion, the Board has concluded 
that reopening of the claims of entitlement to service 
connection for COPD, melanoma, and thrombophlebitis is not 
warranted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an effective date earlier than August 1, 1997 
for the grant of a 30 percent evaluation for schizophrenia is 
denied.

The application to reopen a claim of entitlement to service 
connection for COPD is denied.  The application to reopen a 
claim of entitlement to service connection for malignant 
melanoma is denied.

The application to reopen a claim of entitlement to service 
connection for thrombophlebitis is denied.


REMAND

As noted in the introductory portion of this decision, the 
veteran has submitted a notice of disagreement as to the 
issues of service connection for conjunctivitis, keratitis, 
and corneal opacities; catarrhal fever; scars in the lungs 
and bronchitis; squamous cell carcinoma; and chronic 
laryngitis with choking and speech problems.  
The submission of a notice of disagreement has placed these 
issue in appellate status.  As such, a statement of the case 
must be issued.  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, this matter is 
REMANDED for the following action:

The AOJ should send the veteran a 
statement of the case as to the issues of 
service connection for conjunctivitis, 
keratitis, and corneal opacities; 
catarrhal fever; scars in the lungs and 
bronchitis; squamous cell carcinoma; and 
chronic laryngitis with choking and 
speech problems, in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30. 

If the veteran perfects his appeal by submitting a timely and 
adequate substantive appeal on this issue, then the RO should 
return the claim to the Board.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


